Citation Nr: 0500002	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  96-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist disability due to carpal tunnel syndrome.

2.  Entitlement to a compensable rating for a left wrist 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
asthma.  

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for arthritis of the 
hands, wrists, elbows, and knees.

7.  Entitlement to service connection for hyeropic 
astigmatism (claimed as vision loss), to include as due to 
undiagnosed illness.

8.  Entitlement to service connection for sleeping problems, 
to include as due to undiagnosed illness.

9.  Entitlement to service connection for headaches with 
associated nosebleeds, to include as due to undiagnosed 
illness.

10.  Entitlement to service connection for skin irritation, 
to include as due to undiagnosed illness.

11.  Entitlement to service connection for joint pain (other 
than knees and wrists), to include as due to undiagnosed 
illness.

12.  Entitlement to service connection for numbness in legs, 
to include as due to undiagnosed illness.

13.  Entitlement to service connection for major depressive 
disorder (claimed as depression), to include as due to 
undiagnosed illness.

14.  Entitlement to service connection for chest pain, to 
include as due to undiagnosed illness.

15.  Entitlement to service connection migraine headaches.

16.  Entitlement to service connection for bilateral feet 
disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to December 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An April 1996 rating decision denied service connection for 
bilateral carpal tunnel syndrome (claimed as pain in hand 
joints, wrist, and restricted movement), and bilateral mild 
patellofemoral knee pain; the RO also service-connected the 
veteran's asthma and assigned a 10 percent disability 
evaluation.  The veteran disagreed, and substantively 
appealed only the carpal tunnel and knee issues.

In November 1996, however, the RO granted service connection 
for right wrist carpal tunnel syndrome with a noncompensable 
rating, and continued to deny the claim for the left wrist.  
The veteran filed a November 1996 notice of disagreement 
(NOD) concerning two issues:  The 10 percent evaluation for 
asthma from the April 1996 determination; and the 
noncompensable rating for the right wrist disability from the 
November 1996 rating decision.  

Then, the veteran submitted a November 1996 claim of service 
connection for disabilities as a result of chemical exposure 
in the Persian Gulf War, to include undiagnosed illness and 
chronic fatigue syndrome.  The veteran also sought service 
connection for arthritis of the hands, wrists, elbows, and 
knees.  He specifically listed the following problems:  (1) 
headaches; (2) nosebleeds; (3) sleeping problems; (4) skin 
irritation to chemicals; (5) joint pain; (6) numbness in legs 
and arms; (7) slight depression; (8) slight chest pain; (9) 
knee pain; (10) vision loss; (11) bilateral tender feet; (12) 
loss of hair in face and under neck.  The veteran also noted 
again the issues of increased ratings for asthma and right 
wrist disability, as well as the service connection issue for 
the left wrist.

In April 1997, the RO granted an increased evaluation of 10 
percent for the right wrist disability, continued the 10 
percent evaluation for asthma, granted service connection for 
the left wrist disability with a noncompensable evaluation, 
and continued to deny the bilateral knee claim.  A 
supplemental statement of the case (SSOC) accompanied the 
rating decision addressing increased ratings for the right 
wrist and asthma, and service connection for the bilateral 
knee condition.  

A June 2000 SSOC concerning disability evaluations for the 
right wrist, asthma, and service connection for the bilateral 
knee disorder noted the veteran had already substantively 
appealed these issues.  The veteran filed September 2000 VA 
Form 9, which a notation stated was redundant because the 
veteran had already perfected an appeal with a Decision 
Review Officer at a local hearing.  

In June 2000, the RO denied service connection for chronic 
fatigue syndrome and arthritis of bilateral hands, wrists, 
elbows, and knees.  The following service connection claims 
were denied as due to chemical exposure or undiagnosed 
illness:  Hyperopic astigmatism; headaches with associated 
nosebleeds; sleeping problems; skin irritation; joint pain 
(other than knees and wrists); numbness of the legs; major 
depressive episode; pathology to account for chest pain; foot 
callouses, claimed as tender feet; and pseudofolliculitis 
barbae.  The determination also continued to evaluate carpal 
tunnel syndrome of the left wrist as noncompensable.  

The veteran's September 2000 NOD included chronic fatigue 
syndrome; arthritis; hyperopic astigmatism; sleeping 
problems; skin irritation; joint pain (other than knees and 
wrists); numbness in the legs; depression; chest pain; and 
pseudofolliculitis barbae.  The veteran also clarified that 
he disagreed with the denial of service connection for 
headaches and nosebleeds, and stated he sought compensation 
for migraine headaches.  Similarly, he disagreed with the 
decision concerning his feet, and stated his claim was for 
bilateral flatfeet.  He also disagreed with the 
noncompensable rating for his left wrist.  

A September 2001 determination denied service connection for 
migraine headaches and bilateral flatfeet, and the veteran 
filed an October 2001 NOD.  

A February 2003 SOC addressed all 13 issues (including the 
feet and migraine claims), and the veteran filed a March 2003 
substantive appeal.  

In September 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

The issues of increased ratings for asthma, right and left 
wrist disabilities, and service connection for a bilateral 
knee disability, migraine headaches, undiagnosed illnesses, 
chronic fatigue syndrome, and arthritis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran complained of and was treated for foot problems 
in service, and after service as recently as June 2003.


CONCLUSION OF LAW

A bilateral foot disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

An assessment of VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is 
not necessary for the claim being granted.  

I.  Facts

The veteran's service medical records contain a November 1994 
note that he had pain in both feet, with sharp pain and 
tenderness in the heels; a tineal fungal infection was found.  
A June 1994 notation reflects a notation of plantar fasciitis 
by a doctor elaborating on the source of the veteran's 
reported foot pain.  In July 1995 the veteran again 
complained of sore feet, and as a result he had callouses 
shaved.  On an undated health record, the veteran reported 
"foot trouble: soft under bottoms of feet and when stand for 
long periods of time."  He again reported foot trouble on a 
September 1995 examination, and a recommendation on his 
separation examination noted "orthopedics."  

Of record is a July 2000 statement from Dr. Grauer of the 
Family Practice Medical Group, who noted an in-service 
diagnosis of bilateral plantar fasciitis.  Dr. Grauer stated, 
"It is possible that the foot pain he is now describing 
could have been from a similar cause to what he had in the 
past."

A June 2003 report from the Gainesville VA Medical Center 
Surgery Clinic for Podiatry noted the veteran complained of 
pain in both feet, with painful arches and deep plantar 
callous of the right big toe.  The assessment was plantar 
fasciitis.

II.  Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for the claimed disorder, the 
following must be present:  Medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

III.  Analysis

It is noted that the veteran initially filed a claim for 
"tender feet" in relation to callouses.  He then asserted a 
problem with "bilateral flat feet with severe pain on 
manipulation and use with swelling" after the RO denied the 
"tender feet" claim.  The RO treated this statement as a 
new claim for bilateral flat feet, denied the claim, and the 
veteran appealed.  It is evident, however, that the veteran 
seeks service connection for a bilateral foot disability due 
to pain, and the issue is recharacterized to reflect as such 
on the cover page of this decision.  

Because the veteran presented evidence of a current diagnosis 
of a foot disorder, including plantar fasciitis, the first 
element of service connection is met.  Based on the in-
service recordation of foot problems, both subjective and 
objective (including a diagnosis of plantar fasciitis), the 
second element of service connection is met.  Third, Dr. 
Grauer offered a nexus opinion between the veteran's 
disability in service and the current disability.  Thus, the 
Board finds that the preponderance of the evidence supports 
the claim of service connection for plantar fasciitis.


ORDER

Entitlement to service connection for a bilateral plantar 
fasciitis is granted.  


REMAND

In light of the VCAA, further action is required by the RO.

First, the veteran never received notice of the substantive 
laws and regulations concerning undiagnosed illness claims as 
per 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, in either the 
February 2003 VCAA notice letter or SOC.  VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Given the 
specificity and complexity of an undiagnosed illness claims, 
the veteran must receive notice of the laws before 
adjudicating his claim.  

Second, the veteran did not receive VCAA notice specific to 
increased rating claims (for the asthma and right wrist 
disability claims).  The veteran retains the right to this 
notice.

Third, the veteran did not receive a SOC for the left wrist 
disability cited in a notice of disagreement, and as such, a 
remand is necessary for that purpose.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Fourth, the veteran should be afforded a VA examination 
concerning the following claims.

Increased rating claims for asthma and right wrist disability

The veteran's last VA examination for asthma occurred in 
February 1997.  He testified at the September 2004 hearing 
that his work required a certain amount of running, and the 
asthma had an adverse impact.  The record also contains a 
notation that the veteran was prescribed an anti-inflammatory 
inhalation medication as of 1998 (which 38 C.F.R. § 4.97 
Diagnostic Code 6602 considers for a 30 percent disability 
evaluation).  An examiner should conduct the appropriate 
tests, and determine what medications the veteran takes for 
his asthma.

The veteran also testified that his right wrist disability 
had worsened.  The record contains an August 2000 treatment 
report from the Shands Clinic at Hampton Oaks.  The veteran 
stated the splints he used at night provided little relief, 
and his that his hands were numb and tingling most of the 
day.  An EMG/nerve conduction study shows mild median nerve 
entrapment at the wrist, with motor and sensory changes.  The 
veteran elected to have cortisone injection of the left 
wrist, and to return a month later to address the right side.  
A VA examiner should assess the current severity of the right 
wrist disability due to carpal tunnel syndrome.

Service connection for bilateral knee disability

The veteran's service medical records contain a June 1994 
Report of Medical History in which the veteran referred to 
joint pain.  An examiner elaborated on that, noting the 
veteran's complaint referred to, in part, his knees hurting 
at work as a cook.  Notably, he filed a service connection 
claim for joint problems in January 1996, only a month after 
discharge.

Pursuant to a March 1996 VA examination, the examiner 
diagnosed the veteran with bilateral mild patellofemoral 
pain, extremely mild.  The RO treated this as a claim in the 
April 1996 rating decision.  

At the September 2004 hearing, the veteran testified that his 
knees started hurting in service, and after service they 
locked up while standing.  The veteran should be examined to 
assess for any current knee condition, and for the purposes 
of a nexus opinion.  

Service connection for migraine headaches

Likewise for migraine headaches, the veteran's service 
medical records contain a June 1994 report from veteran of 
headaches, and a doctor elaborated that the veteran tended to 
notice headaches while working.  In April 1995, the veteran 
sought treatment for a headache, and the examiner rendered a 
diagnosis of tension headache.  On his separation examination 
the veteran reported frequent or severe headaches.  

The July 2000 statement from Dr. Grauer noted the veteran's 
report of current one-side throbbing headaches associated 
with photophobia, nausea, and vomiting.  The veteran reported 
he had had these symptoms for years.  Dr. Grauer stated, "If 
the veteran has had these headaches for at least ten years as 
he indicates, it is certainly as likely as not that these 
prior headaches may have been the result of a migraine."

Of record is a February 1998 emergency room report when the 
veteran sought treatment for a throbbing headache.  He stated 
the headaches had occurred since the Gulf War.  Recently at 
his hearing, the veteran testified that he still had severe 
headaches.  

Because it is not clear Dr. Grauer reviewed the veteran's 
service medical records, the veteran should undergo a VA 
examination to determine whether there is a nexus between 
current headaches and the headaches reported and noted in 
service.

Undiagnosed illnesses, chronic fatigue syndrome, arthritis

The veteran's DD Form 214 indicates he served in Southwest 
Asia from January 17 to April 28, 1991.  

The veteran reported no health problems on his March 1988 
enlistment examination.  On his September 1995 separation 
examination the veteran reported  (relevant to this appeal) 
swollen and painful joints, dizziness, eye trouble, chronic 
colds, skin diseases, frequent trouble sleeping, depression, 
and loss of memory.  The physical examination did not 
diagnose the veteran as having any disorder, and found that 
all of his major systems normal.  

An in-service symptom report by the veteran indicates that in 
1991 he had depression in that he felt unhappy with himself 
and his job.  In 1992 he had short term memory problems.  In 
1992 he had swollen and painful joints, pain in the knees and 
ankles.  

The service medical records contain treatment reports pre-
Southwest Asia indicating the veteran suffered from sore 
throats, coughs, and sinus problems.  Post-Southwest Asia, 
the veteran sought treatment in October 1992 for running 
nose, and sore throat.  In August 1992, the veteran 
complained of a lot of cold symptoms, and an examination 
revealed normal throat and supple neck.  In February 1993, 
the veteran sought treatment for sore throat and headache, 
and was diagnosed as having exudative pharyngitis.  In July 
1993, he complained of a sore throat.  In January 1994, the 
veteran had a sore throat, abdominal pain, and productive 
cough.  In January 1994, the veteran had sort throat and achy 
feeling.  In April 1994, the veteran complained of sort 
throat, blood in sputum from cough, and the examiner noted 
the veteran's pharynx was inflamed.  In September 1994, the 
veteran sought treatment for a cough, sore throat, and runny 
nose.  

In terms of depression, the veteran reported on a June 1994 
medical history form that he had mood swings, and became sad 
at a moment's notice for at least six months.  

A January 1998 VA examination assessed the veteran's joint 
pain.  He reported constant pain in his joints and that he 
took Relafen.  An examiner stated that the veteran was likely 
suffering from osteoarthritis.  A psychiatric diagnosis also 
indicated major depressive episode, mild to moderate first 
episode.  There is no indication that the veteran's claims 
file was reviewed at this examination.  

A March 1999 treatment report from the Gainesville VAMC noted 
a persistent unspecified rash on the veteran's knee that 
responded to creams.  In April 1999, the veteran sought 
medication for small bumps on his face, with which he had a 
history.  An August 1999 ophthalmology consult noted the 
veteran had no history of ocular trauma, surgery, or disease, 
and that he complained of near and farsightedness.  A March 
2003 ophthalmology reported noted astigmatism, but doubted 
Keratoconus at that time.  

At the September 2004 hearing, the veteran testified that he 
started experiencing joint pain six to eight months after the 
Gulf War, and that he takes ibuprofen.  He also had medicated 
ointment for his skin problems, which started after he 
returned from Saudi Arabia.  The veteran testified that he 
still had trouble sleeping.  He stated that he felt very 
tired, and worn down.  The veteran stated that no medical 
practitioner had referred to chronic fatigue syndrome.  

The RO should afford the veteran a VA examination to assess 
whether the veteran's medical history, based on his service 
medical records, indicate either undiagnosed illnesses, or, a 
medically unexplained chronic multisymptom illness, such as 
chronic fatigue syndrome, or arthritis of the joints, and 
determine whether any illness relates to service.  

Testimony was provided on the issue of an increased rating 
for the service-connected left wrist disability.  As noted 
above, the veteran filed a notice of disagreement regarding 
the issue, but the issue was not included in a statement of 
the case.  This issue must be remanded for a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA for the 
increased rating claims for a right 
wrist disability and asthma.  The RO 
should also include notification of 
laws and regulations concerning 
compensation for certain disabilities 
due to undiagnosed illnesses.

2.  The RO should issue a statement of 
the case regarding the issue of 
entitlement to a compensable rating for 
left wrist carpal tunnel syndrome.  The 
veteran should be advised of the 
requirements of completing his appeal.  
The RO should then respond accordingly.

3.  After any further indicated 
development, and after records 
generated from VCAA notice of 
substantive provisions are added to the 
record, the RO should schedule the 
veteran for VA examinations.  The 
examiners, for the following, must 
review the claims file:

(a)	To assess the current severity of 
a right wrist disability and asthma, 
and determine any medication taken by 
the veteran;

(b)	To clarify the diagnosis of any 
current bilateral knee disorder, and 
offer a nexus opinion concerning 
whether it is at least as likely as 
not that a knee disability is related 
to service; 

(c)	A nexus opinion concerning whether 
it is at least as likely as not that 
migraine headaches are related to 
service; and 

(d)	A comprehensive examination of the 
claimed undiagnosed illnesses (eye 
problems, sleeping problems, skin 
irritation, joint pain, numbness in 
legs, major depressive disorder, and 
chest pain), to determine whether 
these disorders have become manifest 
to a degree of 10 percent or more 
during or after the veteran's service 
in Southwest Asia.  The examiner 
should decide whether by history, 
physical examination, and laboratory 
tests these claimed disorders cannot 
be attributed to any known clinical 
diagnosis.  The examiner should also 
consider whether the veteran has a 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome, and whether that 
illness is at least as likely as not 
due to service.  The examiner should 
also consider whether any joint pain 
is, in the alternative, attributable 
to arthritis, and if any arthritis is 
at least as likely as not due to 
service.  

4.  Then, the RO should readjudicate 
the veteran's increased rating claims, 
and service connection claims.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


